           Case 3:20-cv-00171-KGB Document 45 Filed 08/31/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                                   PLAINTIFF

v.                                Case No. 3:20-cv-00171-KGB-JJV

ROBERT CRESTMAN, et al.                                                               DEFENDANTS

                                              ORDER

         The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 10). No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommendations should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

         Accordingly, the Court dismisses without prejudice plaintiff Deursla Lashay Barron’s

official capacity claims for failure to state a claim on which relief may be granted. The Court also

dismisses without prejudice Ms. Barron’s claims against defendants Sandy Edwards and Anthony

Carter for failure to state a claim on which relief may be granted. The Court dismisses as

defendants Ms. Edwards and Mr. Carter from this action. The Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order would not be taken in good

faith.

         It is so ordered this 31st day of August, 2021.


                                                       Kristine G. Baker
                                                       United States District Judge
